Citation Nr: 9933576	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-18 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for a right index 
finger condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to May 
1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.  In May 1998, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran currently suffers from a low back strain 
which had its onset during his period of active duty service. 

2.  There is no competent medical evidence which establishes 
that the veteran currently has a right index finger 
condition.


CONCLUSIONS OF LAW

1.  The veteran's low back strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right index finger condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b). 

The threshold question which must be answered with respect to 
these claims, however, is whether the veteran has presented 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that each of the claims is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A claimant must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.

I.  Low Back Strain

The veteran claims that he currently suffers from a low back 
strain which initially had its onset in service.  He 
maintains that this current disability resulted following 
several lumbar punctures he received in service.  For the 
following reasons, the Board agrees and finds that service 
connection for a low back strain is warranted.

The veteran's service medical records reveal that he had been 
treated on numerous occasions for low back pain.  In April 
1971, records show that the veteran underwent his first 
lumbar puncture after being diagnosed with viral pharyngitis.  
An entry dated in August 1972 noted the veteran's complaints 
of low back pain, diagnosed as lumbosacral syndrome.  An 
entry dated in January 1973 also included the veteran's 
history of low back pain of one-and-a-half years duration.  
The clinician's impression was paraspinous muscle pain with 
lower back strain.  It was recommended at that time that the 
veteran be limited to only light duty.  The veteran was also 
seen on several occasions in June 1980 for low back pain.  
The diagnoses were lordosis and low back pain.  In May 1984, 
the veteran reported low back pain after lifting and pushing 
boxes two weeks prior.  A diagnosis of muscle strain was 
provided.  The veteran underwent an additional lumbar 
puncture in May 1987.  

The veteran underwent a retirement examination in January 
1991, at which time no chronic low back disability was shown.  
Nevertheless, a recent medical opinion has been obtained 
which states that the veteran currently suffers from a low 
back strain which most likely began in service.  Reports of 
VA examinations performed in December 1994 and October 1996 
included diagnoses of low back pain by history and muscular 
low back pain, respectively.  The Board remanded the case in 
May 1998 to clarify whether the veteran's low back pain was 
attributable to a clinical diagnosis, and, if so, whether it 
was at least as likely as not that this disability was 
related to service.  Pursuant to that request, the veteran 
underwent a VA orthopedic examination in July 1998.  Based on 
a review of the claims file and findings from physical 
examination, the examiner concluded with a diagnosis of 
"chronic low back strain without evidence of bony injury of 
degenerative disease."  The examiner also concluded that, 
although no specific back injury was noted in service, it was 
as likely as not that this disability did occur during the 
veteran's period of service.  

In a November 1998 addendum report, the same examiner stated 
that there was no record documenting any specific back 
injury, and that the veteran's own testimony was the only 
information considered in rendering the opinion concerning 
the date of onset.  The examiner added that it was possible 
that the rigorous increase in activity from basic training or 
military exercises can cause similar back pain or problems, 
especially in a previously minimally active person.  

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a low back strain.  The evidence clearly shows 
that the veteran was treated on numerous occasions in service 
for low back pain, which had been attributable to various 
diagnoses.  The July 1998 VA examination report also included 
a diagnosis of chronic low back strain, which the examiner 
determined was related to the veteran's period of active duty 
service.  As no evidence is contained in the record which 
contradicts this nexus opinion, service connection for a low 
back strain is warranted.  See 38 C.F.R. § 3.303.

II.  Right Index Finger Condition

The veteran maintains that he currently suffers from a right 
index finger condition which had its onset in service.  The 
Board finds, however, that no competent evidence has been 
submitted showing that the veteran currently suffers from a 
right index finger condition.  Accordingly, his claim for 
service connection must be denied as not well grounded.  See 
Epps 126 F.3d at 1468.

Service medical records reflect that the veteran was seen in 
June 1990 for a two week history of pain in his right index 
finger, which was treated with a splint and Motrin.  At his 
January 1991 retirement examination, the veteran's history of 
a painful right index finger was noted.  Nevertheless, no 
competent medical evidence has been submitted which 
establishes that the veteran currently suffers from a right 
index finger condition. 

A report from a VA examination performed in December 1994 
noted the veteran's complaint of pain in his right index 
finger since shipboard duty which he claimed was aggravated 
by climbing ladders.  However, no objective findings were 
shown on physical examination.  The diagnosis was "right 
hand pain and weakness by history."  During a VA examination 
in October 1996, the veteran reported numbness in his right 
index finger.  Again, no objective findings were shown on 
physical examination.  The examiner's assessment was "right 
index long finger numbness and tingling with no gross 
evidence of organic problem."  

The veteran reported similar complaints at his July 1998 VA 
examination.  On physical examination of the right index 
finger, however, there were no gross deformities and no 
symptoms of numbness were elicited.  X-rays of the right hand 
were unremarkable except for a small metallic object in the 
volar aspect of the long finger.  The diagnoses merely noted 
subjective complaints of numbness of the right finger.  The 
examiner commented that no evidence of bony abnormalities or 
other injury were present.  It was also noted that the 
numbness described by the veteran was not consistent with an 
anatomic distribution, and no such symptoms were elicited on 
examination.

Thus, no medical evidence has attributed the veteran's 
subjective complaints of pain and numbness in his right index 
finger to any underlying pathology.  Indeed, the only 
evidence that the veteran currently suffers from a right 
index finger condition are the veteran's own lay statements 
submitted in support of his claim.  In particular, the 
veteran testified before a hearing officer at the RO in 
September 1996, as well as before the undersigned member of 
the Board in January 1998.  However, the Court has clearly 
stated that where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a right index finger condition, his 
lay statements cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
a right index finger condition, and that the claim must be 
denied on that basis.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim).  Therefore, the VA has no further 
duty to assist the veteran in developing the record to 
support the claim.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board also recognizes that this claim is being disposed 
of in a manner that differs from that employed by the RO.  
The RO denied the claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board also views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the current claim has been denied.  Id.


ORDER

Service connection for a low back strain is granted. 

In the absence of evidence of a well-grounded claim, service 
connection for a right index finger condition is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

